FILED

                                                                                 September 27, 2016

                                     2016 IL App (4th) 150939                        Carla Bender

                                                                                 4th District Appellate

                                           NO. 4-15-0939                               Court, IL


                                  IN THE APPELLATE COURT

                                           OF ILLINOIS

                                       FOURTH DISTRICT

DEBORAH CRAIG, as Administratrix for the                      )      Appeal from

Estate of Rebecca Craig,                                      )      Circuit Court of

              Plaintiff-Appellant,                            )      McLean County

              v.                                              )      No. 14P199 

STEVEN R. ZINK,                                               )
              Defendant-Appellee.	                            )      Honorable

                                                              )      Paul G. Lawrence,

                                                              )      Judge Presiding.


       PRESIDING JUSTICE KNECHT delivered the judgment of the court, with opinion.
       Justices Holder White and Steigmann concurred in the judgment and opinion.

                                             OPINION

¶1             On July 6, 2014, Rebecca Craig died intestate leaving one child, Deborah Craig,

as her only living heir. In August 2014, the trial court appointed Deborah Craig as administratrix

of the estate of Rebecca Craig (Estate). In February 2015, Steven R. Zink filed a claim against

the Estate. In November 2015, the trial court entered a written order (1) striking with prejudice

the Estate’s amended affirmative defenses against Zink’s claim and (2) dismissing with prejudice

the Estate’s second amended counterclaim against Zink.

¶2             The Estate appeals, arguing the trial court erred by (1) applying the wrong legal

standard to evaluate the sufficiency of its pleadings and (2) finding its amended affirmative

defenses were insufficient as a matter of law and its second amended counterclaim failed to state

a cause of action. In the alternative, the Estate asserts, even if it its pleadings contained technical
deficiencies, the court erred by not allowing it an additional opportunity for amendment. We

reverse and remand with directions.

¶3                                     I. BACKGROUND

¶4            In February 2015, Zink filed a claim against the Estate for the amount of

$188,660.70. Zink alleged:

                      “The nature of the [c]laim is partly for services rendered in

              the amount of $167,400.00 to and for the benefit of the decedent

              by the [c]laimant while acting as the decedent’s personal caretaker.

              In addition, the [c]laimant performed maintenance and upkeep on

              the decedent’s home in the amount of $18,335.53 and made car

              loan payments on behalf of the decedent in the amount of

              $2,925.17.”

¶5            In March 2015, the Estate filed a (1) motion to dismiss Zink’s claim and

(2) counterclaim against Zink. As to its motion to dismiss, the Estate asserted Zink’s claim

consisted of factual and legal conclusions and was barred by other affirmative matter. As to its

counterclaim, the Estate sought (1) in excess of $500,000 for domestic services decedent

provided to Zink over the course of 14 years while Zink lived in decedent’s residence and

(2) one-half of the monies owed for decedent’s funeral and grave marker expenses.

¶6            On April 8, 2015, Zink filed a (1) response to the Estate’s motion to dismiss and

(2) motion to strike the Estate’s counterclaim under section 2-615 of the Code of Civil Procedure

(Civil Code) (735 ILCS 5/2-615 (West 2014)). As to his response to the Estate’s motion to

dismiss, Zink asserted (1) section 18-2 of the Probate Act of 1975 (Probate Act) (755 ILCS 5/18­

                                              -2­
2 (West 2014)) did not require formal pleading in presenting a claim, (2) his written claim

provided sufficient information to notify the Estate of the nature of the claim, and (3) the

affirmative matters raised were not proper bases for dismissal. As to his motion to strike the

Estate’s counterclaim, defendant asserted, under section 2-608(b) of the Civil Code (735 ILCS

5/2-608(b) (West 2014)), the Estate’s counterclaim was improper as it was filed without an

answer to defendant’s claim.

¶7             On April 27, 2015, the Estate filed a (1) reply to Zink’s response to its motion to

dismiss Zink’s claim and (2) response to Zink’s motion to strike its counterclaim. As to its reply

to Zink’s response to its motion to dismiss Zink’s claim, the Estate admitted formal pleading was

unnecessary in presenting a claim but maintained Zink’s claim was insufficient as it failed to

allege the dates the alleged services were rendered. As to its response to Zink’s motion to strike

its counterclaim, the Estate asserted, under section 18-5(a) of the Probate Act (755 ILCS 5/18­

5(a) (West 2014)), it properly filed its counterclaim within 30 days of receiving Zink’s claim.

¶8             In May 2015, Zink filed a reply to the Estate’s response to his motion to strike the

Estate’s counterclaim. Zink asserted, while section 18-5(a) of the Probate Act (id.) indicates the

administrator of an estate may file a counterclaim in response to a claim within 30 days of the

receipt of the claim, it did not indicate the administrator may prosecute a counterclaim without

first filing an answer to the claim.

¶9             On June 12, 2015, the trial court held a hearing on (1) the Estate’s motion to

dismiss Zink’s claim and (2) Zink’s motion to strike the Estate’s counterclaim. A transcript from

the hearing or a bystander’s report is not included in the record on appeal. A docket entry

indicates the court (1) denied the Estate’s motion to dismiss Zink’s claim and (2) granted Zink’s

                                               -3­
motion to strike the Estate’s counterclaim. The Estate was given 30 days to file an answer and an

amended counterclaim.

¶ 10           On June 16, 2015, the Estate filed a pleading titled “Answer to Claim of [Zink],

Affirmative Defenses, and Amended Counterclaim.” The Estate’s answer denied being indebted

to Zink for any amount alleged in his claim. As to its affirmative defenses, the Estate alleged

Zink’s claim was barred by (1) the statute of frauds, (2) decedent’s 2008 discharge in

bankruptcy, (3) the facts alleged in its counterclaim, (4) the “clean hands” doctrine due to past

financial dealing with decedent and the Estate’s administratrix, (5) any setoff of any jury award

on its counterclaim, and (6) the reasons set forth in its previously denied motion to dismiss. As to

its amended counterclaim, the Estate largely mirrored its original counterclaim.

¶ 11           On July 6, 2015, Zink filed motions under section 2-615 of the Civil Code (735

ILCS 5/2-615 (West 2014)) to (1) strike the Estate’s affirmative defenses and (2) dismiss the

Estate’s amended counterclaim. As to his motion to strike the Estate’s affirmative defenses, Zink

asserted, citing section 2-613(d) of the Civil Code (735 ILCS 5/2-613(d) (West 2014)), the Estate

failed to adequately plead the factual bases of its affirmative defenses. As to his motion to

dismiss the Estate’s amended counterclaims, Zink asserted the Estate’s counterclaim failed to

allege the necessary elements to entitle it to recovery and proffered fact-deficient, conclusory

statements.

¶ 12           On July 31, 2015, the Estate filed responses to Zink’s motions to strike its

affirmative defenses and dismiss its amended counterclaim. The Estate asserted it sufficiently set

forth its affirmative defenses and amended counterclaim, as formal pleadings were not required

under the Probate Act.

                                               -4­
¶ 13           In August 2015, Zink filed replies to the Estate’s responses to its motions to strike

the Estate’s affirmative defenses and dismiss the Estate’s amended counterclaim. Zink argued,

because the Probate Act mandated the Civil Code to apply to all proceedings under the Probate

Act unless otherwise provided (755 ILCS 5/1-6 (West 2014)), and the Probate Act was silent as

to the nature or form of an affirmative defense or counterclaim, the Estate was required to plead

its affirmative defenses and amended counterclaim within the strictures of the Civil Code.

¶ 14           On September 2, 2015, the trial court held a hearing on Zink’s motion to (1) strike

the Estate’s affirmative defenses and (2) dismiss the Estate’s counterclaim. A transcript from the

hearing or a bystander’s report is not included in the record on appeal. The court entered a

written order granting Zink’s motions but allowing the Estate to replead in accordance with the

Civil Code.

¶ 15           On September 16, 2015, the Estate filed a pleading titled “Amended Answer to

Claim of [Zink], Amended Affirmative Defenses, and [Second] Amended Counterclaim.” In its

amended answer, the Estate again denied any allegation it was indebted to Zink for the sum

alleged in his claim. As to its amended affirmative defenses, the Estate elaborated on its

previously raised affirmative defenses. As to its second amended counterclaim, the Estate largely

mirrored its original counterclaim but divided it into two counts: “Admin[i]strator’s Quantum

Meruit Claim against Zink” (count I) and “ZINK’s Breach of Contract to Pay Decedent’s Funeral

Expenses” (count II). Count I alleged Zink became obligated to pay a reasonable sum for

domestic services provided by decedent based upon a breach of an “implied contract” that was

“formed by the respective parties” and quantum meruit. Count II alleged Zink breached a

contract to pay one-half of decedent’s funeral bill and grave marker expenses “based upon his

                                               -5­
continuing relationship, friendship, and subsequent financial dealings, sales, and discounts with

the Administrator of the decedent’s estate.”

¶ 16           In October 2015, Zink filed motions under section 2-615 of the Civil Code (735

ILCS 5/2-615 (West 2014)) to (1) strike the Estate’s amended affirmative defenses and

(2) dismiss the Estate’s second amended counterclaim. As to his motion to strike the Estate’s

amended affirmative defenses, Zink again asserted, citing section 2-613(d) of the Civil Code

(735 ILCS 5/2-613(d) (West 2014)), the Estate failed to adequately plead the factual bases of its

affirmative defenses. As to his motion to dismiss the Estate’s second amended counterclaim,

Zink asserted the Estate failed to state a cause of action in (1) count I, as it alleged contradictory

theories of recovery for a breach of an “implied-in-fact” contract and quantum meruit, and

(2) count II, as it alleged conclusory statements in attempting to establish consideration

underlying the alleged oral contract.

¶ 17           On November 9, 2015, the Estate filed responses to Zink’s motions to strike its

amended affirmative defenses and dismiss its second amended counterclaim. The Estate argued

it sufficiently set forth its amended affirmative defenses and second amended counterclaim, as

the strict pleading standards contained in the Civil Code were inapplicable to probate

proceedings.

¶ 18           On November 17, 2015, Zink filed replies to the Estate’s responses to his motions

to strike the Estate’s amended affirmative defenses and dismiss the Estate’s second amended

counterclaim. Zink maintained the Estate’s pleadings were insufficient under the Civil Code.

¶ 19           On November 24, 2015, the trial court held a hearing on Zink’s motion to

(1) strike the Estate’s amended affirmative defenses and (2) dismiss the Estate’s second amended

                                                -6­
counterclaim. A transcript from the hearing or a bystander’s report is not included in the record

on appeal. In a written order, the court found the Estate’s (1) amended affirmative defenses were

insufficient as a matter of law and (2) second amended counterclaim failed to state a cause of

action for “breach of an implied in fact contract, quantum meruit, [or] breach of an oral

contract.” The court struck and dismissed the Estate’s respective pleadings with prejudice.

¶ 20           This appeal followed.

¶ 21                                       II. ANALYSIS

¶ 22           On appeal, the Estate argues the trial court erred by (1) applying the wrong legal

standard to evaluate the sufficiency of its pleadings and (2) finding its amended affirmative

defenses were insufficient as a matter of law and its second amended counterclaim failed to state

a cause of action. In the alternative, the Estate asserts, even if it its pleadings contained technical

deficiencies, the court erred in not allowing it an additional opportunity for amendment.

¶ 23           The Estate asserts the trial court erred in evaluating its pleadings under the strict

pleading requirements of the Civil Code (see 735 ILCS 5/2-613, 2-608 (West 2014)) rather than

the more relaxed pleading standards typically applied during probate proceedings. Zink

maintains the trial court properly assessed the Estate’s pleadings under the Civil Code.

¶ 24           Whether the trial court applied the proper legal standard is a question of law,

subject to de novo review. In re Estate of K.E.S., 347 Ill. App. 3d 452, 461, 807 N.E.2d 681, 688

(2004). We are presented with a question of statutory interpretation. The cardinal rule of

statutory interpretation is to ascertain and give effect to the true intent and meaning of the

legislature, presuming it did not intend to create absurd, inconvenient, or unjust results. Price v.

Philip Morris, Inc., 2015 IL 117687, ¶ 30, 43 N.E.3d 53. We begin with the statutory language,

                                                 -7­
which is the best indication of the legislature’s intent. Id.

¶ 25            Section 18-2 of the Probate Act (755 ILCS 5/18-2 (West 2014)) sets forth the

pleading requirements for a claim against an estate: “Every claim filed must be in writing and

state sufficient information to notify the representative of the nature of the claim or other relief

sought.” Section 18-5(a) of the Probate Act (755 ILCS 5/18-5(a) (West 2014)) provides: “The

representative or any other person whose rights may be affected by the allowance of a claim or

counterclaim may file pleadings with the clerk of the court within 30 days after mailing or

delivery of the copy of the claim. A claim or counterclaim may be filed in favor of the estate and

against any claimant named in the claim.”

¶ 26            The Probate Act does not provide the pleading requirements for an affirmative

defense to a claim or counterclaim against a claimant. Section 1-6 of the Probate Act (755 ILCS

5/1-6 (West 2014)) provides: “The Civil Practice Law [(Article II of the Civil Code)] and all

existing and future amendments and modifications thereof and the Supreme Court Rules now or

hereafter adopted in relation to that Law shall apply to all proceedings under this Act, except as

otherwise provided in this Act.” While the plain language of section 1-6 suggests an affirmative

defense to a claim or counterclaim against a claimant must be pleaded within the strictures of the

Civil Code, we must determine if such an interpretation would create an unjust result.

¶ 27            Under the Probate Act, the trial court’s function is to serve “as an overseer to the

payment of claims against the estate and the distribution of the remaining assets to the

beneficiaries and creditors.” In re Estate of Andernovics, 197 Ill. 2d 500, 509, 759 N.E.2d 501,

506-07 (2001). The Probate Act is intended to “facilitate early settlement of the estates of

deceased persons.” In re Estate of Piper, 59 Ill. App. 3d 325, 327, 375 N.E.2d 477, 479 (1978).

                                                  -8­
“[C]laims against an estate should be scrutinized with care and should not be allowed except on

clear proof.” Andernovics, 197 Ill. 2d at 508-09, 759 N.E.2d at 506.

¶ 28           It is well established a claim against an estate is not a pleading within the meaning

of the Civil Code, and it need not set forth a formal cause of action. Sheetz v. Morgan, 98 Ill.

App. 3d 794, 800-01, 424 N.E.2d 867, 872 (1981); see also Piper, 59 Ill. App. 3d at 327, 375

N.E.2d at 479; Hobin v. O’Donnell, 115 Ill. App. 3d 940, 942, 451 N.E.2d 30, 32 (1983); In re

Estate of Wagler, 217 Ill. App. 3d 526, 529, 577 N.E.2d 878, 880 (1991); 755 ILCS 5/18-2

(West 2014). It is also well established that proceedings in probate court for the allowance of

claims are not governed by the technical rules which apply to a formal suit at law. See In re

Estate of Weaver, 3 Ill. App. 2d 448, 452, 122 N.E.2d 599, 601 (1954); Piper, 59 Ill. App. 3d at

327, 375 N.E.2d at 479; Sheetz, 98 Ill. App. 3d at 800, 424 N.E.2d at 871-72; Wagler, 217 Ill.

App. 3d at 529, 577 N.E.2d at 880. In fact, our courts have found, given “the informal, summary

proceedings established by the legislature,” laypersons may file claims against an estate. Piper,
59 Ill. App. 3d at 327, 375 N.E.2d at 479.

¶ 29           Zink cites In re Estate of Brauns, 330 Ill. App. 322, 324, 71 N.E.2d 364, 365

(1947), in support of his assertion an affirmative defense to a claim and counterclaim against a

claimant must be pleaded within the strictures of the Civil Code. In response, the Estate asserts,

while “[t]he Brauns decision appears to hold that the strict pleading requirements of the [Civil

Code] apply to all proceedings under the Probate Act,” that decision “appears to be an

aberration.” Our review of Brauns has led us to Andernovics, which neither party cites. In

Andernovics, 197 Ill. 2d at 508, 759 N.E.2d at 506, our supreme court rejected the suggestion

“Brauns stands for the broad proposition that the sufficiency of an answer to a probate claim

                                               -9­
must be determined under the [Civil Practice Act (now the Civil Code)].” Rather, the court

distinguished Brauns as being decided under a specific provision of the Civil Practice Act (Ill.

Rev. Stat. 1945, ch. 110, ¶ 159) addressing allegations concerning the execution of a written

instrument. Accordingly, we find Brauns to be of little persuasive value.

¶ 30           The Estate cites In re Estate of Sarron, 317 Ill. App. 3d 402, 404-05, 736 N.E.2d
133, 135 (2000), in support of its assertion an affirmative defense to a claim and counterclaim

against a claimant should not be held to the strict pleading standards of the Civil Code. In

response, Zink asserts Sarron is inapposite, as it did not consider the specificity with which an

affirmative defense or counterclaim need be pleaded. In Sarron, 317 Ill. App. 3d at 404, 736

N.E.2d at 134, the estate raised a statute-of-limitations defense to a claim for the first time in a

posttrial motion. Id. The claimant, citing section 1-6 of the Probate Act (755 ILCS 5/1-6 (West

1998)), asserted the estate’s affirmative defense was forfeited, as the Civil Code required an

affirmative defense to be set forth in the reply to a claim. Sarron, 317 Ill. App. 3d at 404, 736

N.E.2d at 135. The court disagreed, finding:

                       “It has long been the law in Illinois *** that pleadings

               under the Probate Act are more relaxed in form than pleadings

               under the Civil Practice Law. The proceedings in a probate court

               for the presentation and allowance of claims are not governed by

               the technical rules that apply to formal suits at law. [Citation.]

               Because no formal pleadings are required in the probate court, the

               statute of limitations applies even though not specially pleaded.

               [Citations.]” Id.

                                               - 10 ­
¶ 31           We agree with Sarron, to the extent it suggests pleadings filed as part of a probate

proceeding, including a reply to a claim raising an affirmative defense or a counterclaim, should

be evaluated under more relaxed standards than pleadings in a formal suit at law. Where an

individual may file a fact-deficient but legally sufficient claim against an estate, it necessarily

follows an estate must be given a degree of latitude in replying to that claim. A relaxed pleading

standard facilitates the early settlement of an estate while assuring a court has the ability to

scrutinize the claim and any possible defenses or counterclaims and allow a claim or

counterclaim only on clear proof. While the legislature did not specifically set out the pleading

standards for a reply to a claim raising an affirmative defense or a counterclaim in a probate

proceeding, we find the legislature, to avoid an unjust result, intended those pleadings to be

evaluated under more relaxed standards than pleadings in a formal suit at law. At the same time,

we note the purpose of the Probate Act, to facilitate the early settlement of an estate, has not been

met in this case.

¶ 32                                  III. CONCLUSION

¶ 33           We reverse the trial court’s judgment evaluating the Estate’s pleadings under the

Civil Code and remand for further proceedings consistent with this opinion. We voice no opinion

on the merits of the Estate’s affirmative defenses or counterclaim.

¶ 34           Reversed and remanded.




                                               - 11 ­